Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of an electro-optic medium having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, including as recited in independent claims 1 (with claims 2-16 dependent on claim 1), an electro-optic medium comprising: a first microcapsule containing a first dispersion, the first dispersion comprising a first plurality of electrophoretic particles; and an encapsulated second dispersion comprising the first microcapsule and a second plurality of electrophoretic particles; as recited in independent claim 17, an electro-optic medium comprising a microcapsule containing a dispersion, the dispersion comprising a fluid, a plurality of opaque objects and a plurality of electrophoretic particles, wherein a volume fraction of the plurality of opaque objects in the dispersion is at least 1%; and as recited in independent claim 18, an electro-optic medium encapsulated within a microcell, the medium comprising a dispersion, the dispersion comprising a fluid, a plurality of opaque objects and a plurality of electrophoretic particles, wherein a volume fraction of the plurality of opaque objects in the dispersion is at least 1%.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Specification
The lengthy specification (i.e. 21 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings were received on 12-13-18.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. to various descriptions for electro-optical mediums:

	Whitesides et al			U.S. Patent Pub. 2005/0168799 A1
	Pullen et al				U.S. Patent Pub. 2006/0024437 A1
	Kanbe 				U.S. Patent Pub. 2008/0037107 A1
	Kawashima et al			U.S. Patent Pub. 2011/0134508 A1
	Jun					U.S. Patent Pub. 2011/0304903 A1
	Setagawa				U.S. Patent Pub. 2012/0057218 A1
	Wang et al				U.S. Patent Pub. 2015/0103394 A1
	Bouchard et al			U.S. Patent Pub. 2016/0091770 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EVELYN A LESTER/Primary Examiner
Art Unit 2872